Case 1:18-cv-11681-GBD Document 14-2 Filed 03/19/19 Page 1of5

Exhibit B
Case 1:18-cv-11681-GBD Document 14-2 Filed 03/19/19 Page 2 of 5

a dt

‘ THE BRONX PARENT HOUSING NETWORK

 

JOB DESCRIPTION
TITLE: Shelter Director GRADE: 5
DIVISION/DEPARTMENT: REPORTS TO: VP of Programs and
Administration Operations
DATE PREPARED: March 2017 EXEMPT: (Yes) NON-EXEMPT:

 

 

 

PRIMARY FUNCTION/PURPOSE: The Shelter Director provides operational, facilities, and
budgetary oversight of DHS Contracted Shelters, whose purpose is to help Adult Couples.
Additionally, the Shelter Director, monitors the delivery of residential, case management, and

community-based services the auspices of the Clinical Director and the social services team s/he
leads.

DUTIES AND RESPONSIBILITIES

lL. Monitor program adherence to all DHS rules and regulations for all Adult Couples and
NYS OTDA Part 900 Regulations.

bi Conduct and document program compliance with all applicable fire, safety and health
standards.

2 Under the leadership of the Clinical Director, who reports to the Shelter Director, monitor

the Social Services team in all aspects of service provisions.

4, Recruit, hire, and train administrative staff, and clinical staff (in collaboration with the
Clinical Director).

5, Assure unit (apartment) vacancies are kept to a minimum and filled in a timely manner.

6. Assure adherence to all budgetary guidelines in collaboration with supervisor and Chief
Financial Officer.

7. Identify, evaluate, and establish service linkages with community based providers.

8. Conduct weekly or bi-weekly supervision with all direct reports.

a Enforce DHS/BPHN rules, policies and guidelines, instructing and training staff on doing
the same.

10. Participate in the reporting, investigation and documenting of all significant incidents to
BPHN Executive Team members and all appropriate reporting agencies i.e. DHS, ACS,
NYPD, etc., as required by all applicable regulations and laws.

11. Must be on call 24 hours, 7 days a week, 365 days a year, to respond to all shelter
emergencies and or share on call responsibilities with the Clinical Director on a regular
schedule.
Case 1:18-cv-11681-GBD Document 14-2 Filed 03/19/19 Page 3 of 5

Bronx Parent Housing Network Association
Shelter Director
March 2017

 

12. _ Lead all efforts towards improving service delivery and maintenance of staffing levels in
a challenging budgetary environment.

13. Write reports and maintain statistical data on all aspects of population served i.e.
demographics, medical situations, domestic violence, ACS, SUD, Mental Health and
other related social determinants.

14. Prepare for audits and ensure that program remains in compliance with funders.

15. Liaise with Police, Civic Leaders and local businesses (community relations).

16. Create, implement, and monitor the effectiveness of advocacy strategies geared toward
securing housing.

17. | Compile and contribute statistical data for all internal or external entities in support of
mandated reporting requirements.

18. | Respond timely to requests for information from BPHN, DHS and or any external entity,
as required,

19, Participate in weekly or bi-weekly supervision and all meetings with Executive Team
members.

20. Lead weekly all staff meetings and monthly Community Meetings.

21. Mediate conflicts between direct reports and any program staff members, or staff and
resident.

22: Assume all duties in the absence of Clinical Director.

23. Assure that performance evaluations of direct reports are completed and reviewed
annually or after the probationary period for new hires.

24. Develop and revise policies and procedures as appropriate.
25. Identify and enroll staff in appropriate trainings and conduct in-service training.

26. Related duties as assigned.

POSITION SCOPE: Responsible for ensuring that the program meets contract goals
Case 1:18-cv-11681-GBD Document 14-2 Filed 03/19/19 Page 4of 5

Bronx Parent Housing Network Association
Shelter Director
March 2017

 

PROBLEM-SOLVING: Problems encountered by the incumbent are complex and non-routine

in nature. Professional training and experience provides sufficient expertise to solve most
problems.

KNOWLEDGE: Job duties require a general familiarity with Bronx Parent Housing Network
Association programs, services and operations.

FISCAL RESPONSIBILITY: Responsible for making sure that BPHN resources are used
effectively and that assigned expenses and revenues reflect budget goals

CONTACTS: Incumbent regularly works with other agencies and other departments to integrate
client services and achieve outcomes. Has significant and important contacts with outside

employers, agencies, and community and political leaders to find additional services for clients
and enhance funding opportunities.

SUPERVISION: Supervises program staff, interns and volunteers.

POSITION REQUIREMENTS:

Education: Master’s degree in Social Work, Public Administration, Human Services, or the
equivalent: LMSW preferred. Professional certification(s) in CASAC, CRC, Acupuncture Detox
Specialist strongly desired, as appropriate

Experience: 3-5 years of progressively responsible professional work experience in a social
services agency required. Experience working with homeless adults and families. Experience
supervising social services/human services staff in shelter/mental health/transitional or
permanent supportive housing. Experience working with Department of Homeless Services
(DHS)

Related Skills or Knowledge: Excellent management, problem solving, organizational, and
counseling skills required. Ability to analyze and evaluate information and develop
recommendations. Demonstrated success in planning and implementing program activities
within budgetary and time constraints. Requires excellent oral and written communication skills
with the ability to present information to a wide variety of audiences. Must be familiar with the
DHS/HRA, CARES system. Computer skills are necessary, including familiarity with MS Word
and Excel. Must be able to manage multiple priorities simultaneously.

AGENCY EXPECTATIONS OF ALL EMPLOYEES

Adheres to Bronx Parent Housing Network Policies and Procedures. Acts as a role model within
and outside the agency. Performs duties as workload necessitates. Attendance and Dependability:
the employee can be depended on to report to work at the scheduled time and is seldom absent
from work. Employee can be depended upon to complete work in a timely, accurate, and thorough
manner and is conscientious about assignments. Communication and Contact: the employee
communicates both verbally and in writing with superiors, colleagues, and individuals inside and
outside Bronx Parent Housing Network. Relationships with others: the employee works and
communicates effectively and relates well with others including superiors, colleagues, and
Case 1:18-cv-11681-GBD Document 14-2 Filed 03/19/19 Page 5of5

Bronx Parent Housing Network Association
Shelter Director
March 2017

 

individuals inside and outside Bronx Parent Housing Network. The employee exhibits a
professional manner in dealing with others and works to maintain constructive working
relationships. Employee adheres to mission statement and guiding principles.

WORK ENVIRONMENT AND PHYSICAL DEMANDS

The work environment described here is representative of those that must be met by an employee
to successfully perform the essential functions of this job. Reasonable accommodations may be
made to enable individuals with disabilities to perform the essential functions.

While performing the duties of this job, the employee is occasionally required to stand, walk, sit,
stoop, use hands or fingers, or feel objects, tools or controls, reach with hands and arms, climb
stairs, balance, kneel, talk or hear. The employee must occasionally lift and/or move up to 10-15
pounds. Specific vision abilities required by the job include close vision and distance vision. Must
be able to travel locally using public transportation.

JOB DESCRIPTION REVIEW

I have read and understand this job description and its requirements, and I understand that I am
expected to complete all duties as assigned. I understand that the job functions may be changed
from time to time, with or without prior notice. I will be able to perform the essential functions
of this position with or without accommodation. I understand that it is my responsibility to
inform my supervisor at any time that I’m unable to perform these functions. I understand that I
will be required to follow any other job-related instructions and to perform any other job-related
duties requested by any person authorized to give instructions and assignments.

 

Employee Signature Date
